Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Greive on January 19, 2022.

The application has been amended as follows: 

In the claims:
	In claim 1, line 1, the language “to be inserted into a conduit and” has been deleted.
	In claim 1, line 2, after “material” the language --and inserting the confined cable into a conduit-- has been added.
	In claim 1, line between “the” and “lateral” the word --other-- has been added.
	In claim 1, line 8, “a conduit” has been changed to --the conduit--.
	In claim 8, line 3, “of the layers” has been deleted.
Claims 2-6 and 13 have been canceled as being directed to non-elected species where no generic claim has been found to be allowed.
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allen (US 2009/0314517) provided a fabric covering for a cable that was to be inserted into a duct in a like manner to that disclosed and claimed herein however in the embodiment where adhesive is used to contain the cable within the fabric, adhesive is provided completely over the fabric and contact the cable and no wing is formed in the assembly of the fabric to the cable as claimed. While it was understood to feed a contained cable through a conduit, there is no reason to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746